Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 and 13-26 are presented for examination.
In response to Requirement for Restriction/Election filed on 9/28/22, applicant elected Group I, claims 1-6, 13-26, without traverse. 
Claims 7-12 are cancelled. 
IDS filed on 4/21/22 are considered.
 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6, 17, 18 and 26 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Referring to claims 5, 17, and 26, the claims recite the limitation "sending second URL to the UE/terminating UE", which renders the claim vague and indefinite.  The claims are describing receiving and determining a third URL, and there is no limitation in the claims related to sending second URL to the UE/terminating UE.  The examiner believes the “second URL” should be “the third URL” for the claims to be functioning.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.      
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13, 14, 20, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GSMA, "Rich Communication Suite 9.0 Advanced Communications Services and Client Specification", hereinafter GSMA. 
Referring to claim 1, Miller discloses a computer-implemented method, comprising: 
receiving, by a first message system (figure 18) associated with a first mobile network operator (MNO) ("Messaging Server" of the terminating Service Provider's network, corresponds to “first MNO”,  Fig. 18, p. 294), a first uniform resource locator (URL) (MSRP SEND (url-o-fs)") associated with a data file (thumbnail) ("MSRP SEND (url-o-fs)", Fig. 18, p. 294; "<data url = "[HTTP URL for the thumbnail]" until = "[validity of the thumbnail]"/> ... <data url = "[HTTP URL for the file]" until = "[validity of the file]"/>", Table 23: File Transfer message body content, p.127)(Figure 18, P. 294, MSRP SEND (url-o-fs) is sending from User A to User B); 
determining, based at least in part on the first URL, that that the data file is associated with a second MNO ("... the terminating Messaging Server shall... screen the message content for bodies containing download URLs. If a relevant message body with URL(s) is found, then the Messaging Server shall... invoke the Localisation Function to convey the remote download URL(s) to the Localisation Function, to obtain the local download URL(s)...", p. 296, section 4.1.15.3.1; "Obtain url-t-ftl based on url-o-fs", Fig. 18, p. 294; the download content for the URL is associated with both originating and terminating messaging servers)
sending the first URL to a content system (figure 18, “url-o-fs” is sent to File Transfer Localisation Fuction; p. 296, section 4.1.15.3.1; "Obtain url-t-ftl based on url-o-fs"); 
receiving, responsive to sending the first URL (url-o-fs) to the content system, a second URL (url-t-ftl) associated with a locally stored copy of the data file ("the Localisation Function ... shall provide the local download URL for a given remote download URL", p. 296-297, section 4.1.15.3.3; "url-t-ftl" sent from File Transfer Localization Function to Messaging server, Fig. 18, p. 294); and 
sending the second URL to a UE (User B) that is to receive the data file (figure 18, MSRP SEND (url-t-ftl) is sent to User B)
Referring to claim 2, Miller discloses the computer-implemented method of claim 1, wherein the first URL (url-o-fs) is received from a second message system associated with the second MNO ("Messaging Server" of the Originating Service Provider's network, corresponds to “second MNO”,  Fig. 18, p. 294, figure 18. URL url-o-fs is received from User A on the Originating Service Provider's network).
Referring to claims 13, and 14, the claims encompass the same scope of the invention as that of the claims 1 and 2.   Therefore, claims 13 and 14 are rejected on the same ground as the claims 1 and 2.
Referring to claim 20, Miller discloses the system of claim 13, wherein sending the first URL to the content system further comprises initiating a session with a system associated with the second MNO using session initiation protocol (SIP) (figure 18, connection between first and second messaging systems is established via SIP message (SIP invite)).
Referring to claim 21, Miller discloses a method (refer to rejection to claim 1), comprising: 
determining, based at least in part on a first uniform resource locator (URL) received from a first message system associated with a first mobile network operator (MNO), that that the data file is associated with a second MNO ("... the terminating Messaging Server shall... screen the message content for bodies containing download URLs. If a relevant message body with URL(s) is found, then the Messaging Server shall... invoke the Localisation Function to convey the remote download URL(s) to the Localisation Function, to obtain the local download URL(s)...", p. 296, section 4.1.15.3.1; "Obtain url-t-ftl based on url-o-fs", Fig. 18, p. 294; the download content for the URL is associated with both originating and terminating messaging servers); 
receiving, responsive to sending the first URL to the content system, a second URL associated with a locally stored copy of the data file ("the Localisation Function ... shall provide the local download URL for a given remote download URL", p. 296-297, section 4.1.15.3.3; "url-t-ftl" sent from File Transfer Localization Function to Messaging server, Fig. 18, p. 294); and 
sending the second URL to a terminating user equipment (UE) associated with the first MNO (figure 18, MSRP SEND (url-t-ftl) is sent to User B).
Referring to claim 22, Miller discloses the method of claim 21, further comprising: receiving, from the terminating UE, the second URL (figure 18 p. 296, section 4.1.15.3.1; "Obtain url-t-ftl based on url-o-fs",); obtaining, based at least in part on the second URL , the data file; and sending, to the terminating UE, the data file (file is retrieved with the URL and stored at the Common File Store).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 15-19, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over GSMA in view of Ray et al., US Publication Number 2010/0003955, hereinafter Ray
Referring to claim 3, 4, 15, 16, 19, 24, 25, GSMA discloses the invention as described in claims 1, 13 and 21, however, GSMA does not explicitly teach wherein the first URL indicates the first MNO and the second MNO, and wherein determining that that the data file is associated with a second MNO further comprises analyzing the first URL to identify the second MNO, and wherein the second URL identifies the content system.
Ray teaches, a network address/URL includes both origination and destination addresses (page 5 [0031])
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the first network address/url of GSMA to include indication (address) of both origination and destination MNO (origination and destination addresses) because GSMA disclose using the first URL to communicate content file between the origination and destination systems and Ray suggests such URL contains information to identify both origination and destination systems so that the URL can be analyzed to identify both the originating system and destination system.
A person with ordinary skill in the art would have been motivated to make the modification to GSMA to allow the system to have knowledge of where the url is going to and coming from in order to provide an easy method to track the communication as taught by Ray.  
Referring to claims 5,6, 17, 18, 23 and 26, GSMA discloses the invention as described in claim 1, 13 and 21, GSMA discloses an invention (see figure 18) for user A to send a file to user B by utilizing the steps introduced in claims 1, 13, and 21 (see rejection to claims 1, 13, and 21).  Claims 5,6, 17, 18, 23 and 26 recites limitations describe using the same technique by utilizing additional URL (a third URL) to retrieve additional data file (second data file).  
Although GSMA does not disclose a second data file and the third URL, but it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to repeat the process by using the same method disclosed by GSMA to retrieve a separate file between users in the network.  
A person with ordinary skill in the art would have been motivated to make the modification to GSMA to allow the inventive method to be expanded on additional network users other than just User A and User B.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992. The examiner can normally be reached M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
December 12, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447